PRICE, Presiding Judge.
The appellant, Robert Eugene Tadlock, filed his petition for writ of habeas corpus in the Montgomery Circuit Court, seeking his release from Kilby prison.
The return to the writ made by the warden of Kilby Prison, sets out a copy of the indictment and of the judgment and sentence of the Circuit Court of Jefferson County, Alabama. The indictment, judgment and sentence appear to be in all respects regular and show that appellant was adjudged guilty of unlawful possession of narcotics, after entering a plea of guilty to said charge, and was sentenced to the penitentiary for a term of two years.
On habeas corpus where the judgment and sentence of a circuit court are returned as the cause for the detention of the petitioner, the only matter that can be inquired into is the jurisdiction of the said *659circuit court to render' the judgment and impose the sentence that was imposed. Mackreth v. Wilson, 31 Ala.App. 191, 15 So.2d 112. Allen v. State, ante, p. 336, 132 So.2d 327; Ex parte Bizzell, 112 Ala. 210, 21 So. 371.
The judgment of the court denying habeas corpus is affirmed, .
Affirmed!